Exhibit 10.14

January 29, 2010

Polar Capital Group, LLC

200 Portland Street, Suite 301

Boston, MA 02114

Attn: Donald Armstrong

Chief Strategy and Investment Officer

Polar News Company, LLC

200 Portland Street, Suite 301

Boston, MA 02114

Attn: Donald Armstrong

Chief Strategy and Investment Officer

Re: AOL Inc. (successor by assignment to AOL LLC) / Patch Media Corporation
Merger Consideration and Accrued Interest Payable to Polar Capital Group, LLC

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Agreement and Plan of Merger, dated
as of May 30, 2009, by and among AOL Inc., a Delaware corporation (successor by
assignment to AOL LLC) (“Parent”), Pumpkin Merger Corporation, a Delaware
corporation and a wholly owned Subsidiary of Parent (“Merger Sub”), Patch Media
Corporation, a Delaware corporation (the “Company”), and Jon Brod, in his
capacity as the Stockholders’ Agent (as the same may be amended, supplemented,
modified and/or restated from time to time, the “Merger Agreement”); (ii) that
certain Letter Agreement, dated as of June 10, 2009, by and among Parent, Polar
News Company, LLC (“Polar News”) and Polar Capital Group, LLC’s (“Polar
Capital”) (the “Polar Capital Consideration Side Letter”); and (iii) that
certain Letter Agreement, dated as of August 5, 2009, by and among Parent, Polar
News and Polar Capital (the “Accrued Interest Side Letter”). Capitalized terms
used and not otherwise defined herein shall have the meaning ascribed to such
terms in the Merger Agreement.

This letter is being delivered to document our mutual understanding regarding
the implementation of the terms of the Polar Capital Side Letter and the Accrued
Interest Side Letter with respect to a portion of the Polar Capital Merger
Consideration (as such term is defined in the Polar Capital Consideration Side
Letter). As of January 29, 2010, (i) the amount of Polar Capital Consideration
(as such term is defined in the Polar Capital Consideration Side Letter) due to
Polar Capital will be $4,110,269.51 (the “January 2010 Consideration Payment”),
and (ii) the amount of accrued interest due to Polar Capital under the terms of
the Accrued Interest Side Letter will be $1,215.19 (the “January 2010 Accrued
Interest Payment”).

On January 29, 2010, after the close of trading on the New York Stock Exchange,
in accordance with the terms of the Polar Capital Consideration Side Letter,
Polar Capital will be issued 173,078 shares of common stock, $0.01 par value per
share, of Parent (the “January 2010 Consideration Shares”) and paid $16.81 in
cash in lieu of a fractional share in lieu of the January 2010 Consideration
Payment and the January 2010 Accrued Interest Payment. Upon issuance of the
January 2010 Consideration Shares and the $16.81 in lieu of a fractional share,
Polar News or Polar Capital will cease to have any claim of any nature
whatsoever with respect to, and Parent shall have no further obligation of any
nature whatsoever to pay, the January 2010 Consideration Payment and the January
2010 Accrued Interest Payment.



--------------------------------------------------------------------------------

Please indicate receipt of this letter agreement and acceptance of its terms and
conditions by signing in the space provided below and returning to Parent an
original signed copy of this letter.

 

AOL INC. By:  

/s/ Ira H. Parker

Name:   Ira H. Parker Title:   Executive Vice President and General Counsel

Acknowledged and Agreed:

 

  Polar Capital Group, LLC   By:  

/s/ Jon Brod

  Name:   Jon Brod   Title:   Manager   Polar News Company, LLC   By:  

/s/ Jon Brod

  Name:   Jon Brod   Title:   Manager

 

2